      Case 2:20-cv-00531-JCJ Document 38 Filed 03/19/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICE KANTZ, on behalf of                   CIVIL ACTION
herself individually and on
behalf of those similarly
situated,
               Plaintiff,
                                              NO.    20-531
          v.

AT&T, INC. and AT&T SERVICES,
INC.,
               Defendants.



                               O R D E R


    AND NOW, this    19th   day of    March           , 2021, upon

consideration of Defendants’ Motion for Court Order to Compel

Individual Arbitration and to Stay Proceedings (Doc. No. 7),

Defendants’ other filings in support of the Motion (Doc. Nos.

14, 18, 23, 33, and 36) and Plaintiff’s Opposition thereto (Doc.

Nos. 13, 15, 22, 24, 26, and 34), it is hereby ORDERED that

Defendants’ Motion (Doc. No. 7) is DENIED.          It is further

ORDERED that Defendants’ Motion for Court Order to Lift the Stay

of Proceedings (Doc. No. 18) is DENIED as MOOT.



                                       BY THE COURT:


                                         s/ J. Curtis Joyner

                                       J. CURTIS JOYNER, J.
